Citation Nr: 1729680	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-05 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to December 1970, with verified service in the Republic of Vietnam from June 1968 to June 1969.  Thereafter, he had additional service with the Army National Guard of South Dakota and the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In August 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In June 2017, the Veteran filed claims for entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, and a claim to reopen the issue of entitlement to service connection for bilateral lower extremity radiculopathy.  The Board recognizes that the Agency of Original Jurisdiction (AOJ) has taken some action to develop these claims, but that the claims have not yet been adjudicated in a rating decision.  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


REMAND

When the case was before the Board in March 2015, it was remanded for development and adjudicative action.  Although the Board regrets the additional delay, a remand is required for further development in order to properly and fairly decide the Veteran's claim.

The Veteran is claiming service connection for sinusitis as due to exposure to Agent Orange and exposure to chemicals, such as sulfuric and battery acid.  The Veteran's Form DD-214 reflects that he served in Republic of Vietnam from June 1968 to June 1969; he is therefore presumed to have been exposed to herbicide agents, such as Agent Orange, during this time.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  With regard to the Veteran's claim that he was exposed to sulfuric and battery acid, the Veteran has indicated this occurred during the performance of his job duties as a mechanic.  The Veteran's Form DD-214 reflects his military occupational specialty was an automotive electrician and separation documents from his National Guard/Reserve service indicate he was a wheel mechanic.  The Board finds the Veteran's statements to be and credible and that exposure to these chemicals in the performance of his duties as a mechanic is consistent with the circumstances of his service; therefore, the Board concedes this reported exposure.  See 38 U.S.C.A. § 1154(a) (West 2014).

The Veteran claims that his sinusitis began in 1970 and that he experienced symptoms during and since separating from active duty service.

The Veteran's active duty personnel records contain a separation document from the Army National Guard of South Dakota and Reserves of the Army which reflects that the Veteran had service beginning in December 1970 with separation from that service in August 2009.  However, none of the Veteran's service treatment or personnel records from his National Guard/Reserve service are associated with the evidence of record and there is no indication that they have ever been requested from the appropriate records repositories.  Accordingly, a remand is required.

Additionally, a remand is required for a new examination and an opinion regarding the etiology of the Veteran's sinusitis.

Under VA law and regulations, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6 (2016).

Given that none of the previous VA examinations of record have considered whether the Veteran's sinusitis was incurred or aggravated in the line of duty during his ACDUTRA service, a new medical opinions is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

An opinion regarding whether the Veteran's sinusitis is related to any period of INACDUTRA service is not required.  The statutory and regulatory provisions in question are clear and permit service connection for persons on INACDUTRA only for injuries, not diseases, incurred in or aggravated in the line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (emphasis in original).  The Court in Brooks noted that "common parlance" guides an adjudicatory body in deciding whether a disorder is a disease.  Id. at 486.  In this case, the Board finds that any potential incurrence or aggravation of sinusitis while on INACDUTRA is not properly designated an "injury."  Rather, the Board finds that sinusitis is a disease entity.  Additionally, sinusitis is not one of the disorders, such as acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, that Congress intended to except from their typical classification as diseases at 38 U.S.C.A. § 101(24).  Significantly, the Court in Brooks also pointed out that Congress has the power to alter the common understanding of what is considered a disease entity.  Brooks, 5 Vet. App. at 487.  However, Congress has not done so specifically for sinusitis.  Because sinusitis is a disease entity and not an injury, it is not necessary to obtain an opinion regarding whether the Veteran's sinusitis is related to his INACDUTRA service.


	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate records repositories to obtain the Veteran's outstanding service treatment and service personnel records from the Army National Guard of South Dakota and Reserves of the Army dated from December 1970 to August 2009.

As many requests as are necessary to obtain the named records must be made until a response is received that the records do not exist or until it is determined that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  All efforts to obtain these records and any negative responses received must be documented in the claims file.

If the named records are unable to be obtained, a Memorandum of Formal Finding of Unavailability must be prepared and associated with the evidence of record.  Additionally, the Veteran and his representative must be notified of such in accordance with VA regulation and be given an adequate opportunity to respond.  See 38 C.F.R. § 3.159(e).

2.  Review the Veteran's personnel records and prepare a list of the Veteran's dates of ACDUTRA service.

3.  Following completion of the above, provide the Veteran with a medical examination to determine the etiology of his currently diagnosed sinusitis.  The examiner must elicit from the Veteran a full history regarding his symptoms, to include onset and progression.  The examiner must be provided with and review the dates of the Veteran's ACDUTRA service, as well as all pertinent evidence of record.

Following a complete review of the evidence of record, and with consideration of the Veteran's lay statements, the examiner is requested to provide the following opinions:

* Whether it is at least as likely as not (50 percent or better probability) that the Veteran's sinusitis began in or is etiologically related to his active military service (November 1967 to December 1970), to include as due to exposure to herbicide agents such as Agent Orange or as due to exposure to chemicals, such as sulfuric and battery acid.

* Whether it is at least as likely as not (50 percent or better probability) that the Veteran's sinusitis was incurred in the line of duty during any period of ACDUTRA service, to include as due to exposure to chemicals, such as sulfuric and battery acid.

* Whether it is at least as likely as not (50 percent or better probability) that the Veteran's sinusitis was aggravated in the line of duty during any period of ACDUTRA service, to include as due to exposure to chemicals, such as sulfuric and battery acid.

The examiner is advised that the Board presumes the Veteran was exposed to herbicide agents, such as Agent Orange, while he served in the Republic of Vietnam from July 1968 to July 1969.  The Board also concedes the Veteran's assertions that he was exposed to chemicals, such as sulfuric and battery acid, while performing his duties as a mechanic during his active duty service, which spanned from November 1967 to December 1970, and during any periods of ACDUTRA service.

The examiner is also informed that the Veteran is competent to report his symptoms and history and that such reports must be specifically acknowledged and considered in formulating any opinion.

A rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion without resorting to speculation, he or she should explain why this is so and what, if any, additional information would be necessary to form a non-speculative opinion.

If the Veteran fails to show for his scheduled appointment, the medical professional designated to provide the opinion must still do so based on a review of the evidence of record.

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  The examination report must be reviewed by the RO to ensure it is compliant with the Board's specific remand instructions.  If deficient in any manner, corrective action must be taken at once.

6.  Then, the Veteran's claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

